DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "a plurality of third stoppers" in line 2, but then recites a singular “third stopper” in line 4.  Clarification is required. Claims 7 and 14 depend directly from claim 6 and are thus also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung 2014 (WO 2014/196746) in view of Palmer et al 2013 (US PGPub 2013/0345704, hereby referred to as “Palmer”).
Regarding claim 1, Chung discloses an endoscope hybrid knife (surgical instrument 1 with surgical module 300 including needle knife, Figure 1, Par. [20]), comprising:
a handle part (handle unit 100 with handle body 110) having a hollow (tube module 200), and having an opening connected to the hollow formed at one side thereof (connected to handle unit 100 to supply electricity and water, thus implying an opening, Par. [113]);
first and second handle sliders (trigger 140 and handle slide 150) coupled to the outer circumferential surface of the handle part (both connected to handle unit 100) to be slidable forward and backward along the longitudinal direction thereof (trigger 140 and handle slide 150 move forward and backward along guide rail grooves, Par. [86] and [97]);
a pipe disposed at the hollow of the handle part (semi-circular dome knife driving wire 230) and connected to the first handle slider to be movable integrally with the first handle slider (slide handle 150 moves semi-circular dome knife driving wire 230, Par. [97]);
a second knife (needle knife 320) disposed to pass through the pipe (needle knife is accommodated inside semi-circular dome knife, Par. [187], Figures 5-7) and connected to the second handle slider to be movable integrally with the second handle slider (trigger 140 extends needle knife forwards and backwards, Par. [86]).
a fluid injection part coupled to one end of the handle part (drug inlet 130), and configured to inject fluid therein (inlet 130 supplies physiological saline and other, Par. [77-78]);
an inner tube (tube module 200 is an inner tube and is hollow) connected to one end of the fluid injection part (tube module 200 connects to liquid supply, Par. [78]) and having the pipe disposed therein (semi-circular dome knife wire 230 formed inside tube module 200, Figure 1, Par. [73]);
a first knife coupled to the end of the pipe (semi-circular dome knife 310 connected to front end of semi-circular dome knife driving wire 230, Par. [129]);
and an insulating tip coupled to the end of the first knife (semi-circular dome knife body 311 composed of an insulator, Par. [165-168]),
wherein the first knife and the second knife are slidable independently of each other (slide handle 150 and trigger 140 separately move semi-circular dome knife 310 and needle knife 320, respectively, Par. [210]).
However, Chung is silent to a pipe accommodating a knife while also connecting to the handle. Palmer discloses a surgical instrument 8 with fluid source 22, and fluid inlet 7 to be used with an endoscope (Figure 2) first and second cutting blades (inner blade 9, outer blade 10, Figure 7) in which both blades connect to handle 2 (Figure 4, Par. [0035]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Chung’s dual-knife irrigation system with Palmer’s multi-electrode system in order to operate a bipolar system and better focus energy at target tissue (Palmer Par. [0007]), while minimizing operation time (Chung Par. [28]).
Regarding claim 2, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Chung further discloses wherein the second knife is configured to be protruded to the outside of the first knife or accommodated in the first knife (needle knife protrudes from front end of head unit, Par. [166]).
Regarding claim 10, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Palmer further discloses further comprising an electrode part connected to the pipe through an opening of the handle part
Regarding claim 11, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Chung further discloses wherein a portion of the pipe is formed of a bendable flexible tube (semi-circular dome knife is made of Teflon which has well-known flexibility, Par. [118]).
Regarding claim 12, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Chung further discloses wherein the insulating tip is formed of a ceramic head formed to be protruded to the outside in the radial direction of the first knife (insulating portion can be ceramic, Par. [168]).
Regarding claim 15, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Chung further discloses further comprising an outer tube coupled to one end of the fluid injection part and formed to surround a portion of the inner tube (tube 210 fitted to receive needle knife driving wire and semi-circular dome knife driving wire therein, Par. [117]).
Regarding claim 16, Chung and Palmer disclose the endoscope hybrid knife of claim 15 (demonstrated previously), and Chung further discloses wherein the outer tube is formed of a Teflon tube (Teflon tube 210 is outermost tube that is inserted into endoscopic channel, Par. [119]).
Regarding claim 17, Chung and Palmer disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Chung further discloses wherein a handle ring is formed at the end of the handle part (slider 150 includes a handle ring disposed on the end of the handle body, Figures 1-4). 

Claims 3-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung/Palmer, as applied to claims 1-2 above, in view of Yahagi et al 2008 (US PGPub 2008/0269558, hereby referred to as “Yahagi”).
Regarding claim 3, Chung and Palmer disclose the endoscope hybrid knife of claim 2 (demonstrated previously), but are silent to stoppers limiting end effector projection. Yahagi discloses a similar design device with high-frequency knife 2 and sheath 4 (also embodied as forceps 34) and dual sliders 12, 13 to control knife and sheath projection, respectively. Yahagi includes further comprising a first stopper coupled to the second knife (stopper 7 provided for knife 2), wherein the first stopper is configured to contact the first knife so as to limit the length of the second knife protruded to the front end of the first knife (stopper 7 abuts first abutment member 9 to limit projection length, Par. [0053-0054]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Chung/Palmer’s dual-knife irrigation system with Yahagi’s high-frequency knife and projection control in order to more reliably control knife projection into target tissue (Yahagi, Par. [0005-0008]).
Regarding claim 4, Chung/Palmer/Yahagi disclose the endoscope hybrid knife of claim 3 (demonstrated previously), and Yahagi further discloses further comprising a second stopper coupled to the interior of the pipe (projection adjustment member 8), wherein the second stopper is configured to contact the first stopper so as to limit the length of the second knife inserted into the pipe (stopper 7 abuts member 8 to control projection length of knife 2 and avoid damaging endoscope (Par. [0061]).
Regarding claim 5, Chung/Palmer/Yahagi disclose the endoscope hybrid knife of claim 3 (demonstrated previously), and Chung further discloses further comprising a discharge guide inserted into the end portion of the inner tube (support protrusion 241 at distal end of tube 200), and formed with a fluid discharge hole through which the first knife passes (protrusion 241 gradually narrows toward support knife 314 as part of semi-circular dome knife, Figures 5-7, Par. [144]).
Regarding claim 9, Chung/Palmer/Yahagi disclose the endoscope hybrid knife of claim 1 (demonstrated previously), and Yahagi further discloses wherein the second handle slider is coupled to the handle part in a ratchet structure (fixture dial 17 fixes first maneuvering member 15 (which moves knife 2) on main body 11, Figure 1, Par. [0046]; ratchet can be a pin, latch, wheel, and the like; www.powerthesaurus.org/ratchet/synonyms). This can help fix knife 2 while applying high-frequency current to tissue (Par. [0058]).
Regarding claim 13, Chung/Palmer/Yahagi disclose the endoscope hybrid knife of claim 3 (demonstrated previously), and both Chung and Yahagi further disclose wherein the second knife is configured to be protruded from the front end of the first knife within a range of 1 mm or more and 3mm or less (Chung’s needle knife 320 extends past semi-circular dome knife 310 0.5-3 mm, Figure 3, Par. [88]; Yahagi’s knife 2 extends 1-2 mm, Figures 2-4, Par. [0052]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung/Palmer/Yahagi, as applied to claim 5 above, in further view of Okada 2014 (US PGPub 2014/0288554).
Regarding claim 6, Chung/Palmer/Yahagi disclose the endoscope hybrid knife of claim 5 (demonstrated previously), and Chung further discloses wherein the discharge guide (multi-stage protrusion member 241) comprises a plurality of third stoppers disposed around the fluid discharge hole along the circumference thereof, and wherein the third stopper is configured to contact the pipe so as to limit the length 20of the first knife protruded to the front end of the inner tube (semi-circular dome knife protrudes to outside of multi-stage support protrusion, Figure 7, Par. [150]), but is silent to stoppers achieving the projection limitation. Okada discloses a high-frequency knife with three stoppers; element 27 blocks rod 26 from going past first knife (Par. [0066-0067]), supporting member 15 stops 27 and 26 from going backwards into tube 12, and stopper 13 abuts with stopper receiving portion 21 (Par. [0062] and [0078], Figures 24 and 26). MPEP 2144.04(VI)(B) teaches that duplication of parts while maintaining the same function of limiting first knife projection is not patentable over the prior art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Chung/Palmer/Yahagi with Okada’s stopper elements in order to allow movement within the endoscope and patient while preventing unintentional damage (Par. [0006] and [0011]).
Regarding claim 7, Chung/Palmer/Yahagi/Okada disclose the endoscope hybrid knife of claim 6 (demonstrated previously), and Okada further discloses further comprising an inner coil (coil 11) formed to be wound around the inner circumferential surface of the inner tube (coil 11 makes up inner circumference of insulating tube 12, Figure 24). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung/Palmer/Yahagi/Okada, as applied to claim 7 above, in further view of Pingleton 1998 (WO 98/29043).
Regarding claim 8, Chung/Palmer/Yahagi/Okada disclose the endoscope hybrid knife of claim 7 (demonstrated previously), but Okada is silent to the coil allowing fluid to pass through. wherein the fluid injected through the fluid injection part flows through a space between the inner coil and the pipe to be discharged to the front end of the first knife through the fluid discharge hole (fluid flows between coil 18 and filter 36 towards distal end 16 in order to block migration of tissue fragments while allowing flow of fluid, page 8 lines 24-28). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Chung/Palmer/Yahagi/Okada’s dual-knife irrigation and projection-controlled device with Pingleton’s inner coil in order to aid in occluding body tissue from entering the device (page 7 lines 9-12). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung/Palmer/Yahagi/Okada, as applied to claim 6 above, in further view of Smith 2016 (WO 2016/018457).
Regarding claim 14, Chung/Palmer/Yahagi/Okada disclose the endoscope hybrid knife of claim 6 (demonstrated previously), and Chung further discloses wherein the first knife is configured to be protruded from the front end of the inner tube (Par. [187]), but is silent to a projection range. Smith discloses a dual-knife endoscopic device with dual slide controls in which the user can control the projection of the device within a range of 4mm or more and 6mm or less depending on the surgical needs, such as more than 5 mm (Par. [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Chung/Palmer/Yahagi/Okada with Smith’s specific projection length in order to In re Aller, 105 USPQ 233. This range does not produce new or unexpected results and is thus not a patentable improvement over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skerven et al 2007 (US PGPub 2007/0260178) discloses a mechanical dual-needle knife device in which needle knife 226 extends through needle 224 (Figure 9, Par. [0054]) where needle knife 226 is capable of providing electrical energy with a non-conductive portion at the tip (Par. [0046-0047]). Furthermore, irrigation fluid is delivered in order to flush away debris and provide a cooling effect on the end effectors (Par. [0058]).
Smith 2016 (WO 2016/018457) further discloses a mechanical dual-knife device with cutting blade 144 interior to outer sheath 148 with cutting edge 145A (Figures 8-9, Par. [0024]) which have respective mechanisms (actuation mechanism 130 has lever 132 and sheath extension mechanism 180) that control longitudinal movement (sheath extension mechanism 180 controls extension of outer sheath 148, Par. [0047]; lever 132 extends and retracts cutting blade 144, Par. [0041]). Furthermore, inner and outer cutting blades can be fitted to delivery radiofrequency energy (Par. [0027-0029]). 
Chung 2012 (WO 2012/115363) discloses a similar endoscopic dual-knife device similar to Chung 2016 discussed above, further with first and second stoppers to aid in slide handle movement forwards and backwards.
Okada 2014 (US PGPub 2014/0288554) discloses a high-frequency knife with multiple stoppers 27, 15, and 21 to (Figures 24 and 26) in order to limit projection of electrode 27b and electric rod 26 (first and second knives). Aperture 28 further allows fluid flow from conduit 10a even when electrode 27b is in pulled-back position (Figure 26).
Miyajima et al 2006 (US PGPub 2006/0276784) discloses an endoscopic instrument with first and second tubular electrodes (inner electrode 9, outer electrode 6, Figure 3) in addition to stopper 12 to abut 6d to limit projection of inner electrode 9 (Figures 6-7, Par. [0090]).
Wellman et al 2005 (US PGPub 2005/0096671) discloses a surgical instrument with a multitude of buttons/sliders to control movement of respective end effectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794